Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Allowable Subject Matter

Claims 4, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escriva et al., US 2015/0172412 (hereinafter Escriva) in view of Wolfson et al., US 2020/0226115 (hereinafter Wolfson).

For claims 1, 10, 19, Escriva teaches a storage system, comprising: 
at least one storage node configured to execute storage operations (see [0080], “each transaction is processed along a chain of servers. Members of the chain cooperate to determine the order in which the transaction must commit relative to concurrent transactions. Chain members use the fault-tolerant event ordering service to ensure that local decisions are consistent with some global serializable ordering of the transactions” where member/server represents storage node to execute storage operations); 
a key data store configured to store a log including a set of key data entries (see [0067], [0081], [0092], [0097] - [0101] “chain” for underlying “key-value store” and “identifying overlapping transactions...operations that need to be serialized with respect to each other” where chain that identifies overlapping transactions and associated ordered transactions represents a log), wherein each key data entry of the set of key data entries includes: 
a key value corresponding to at least one storage operation (see [0097] – [0101], chain containing “keys” for associated operations).

Wolfson teaches “a timestamp corresponding to a creation time of the key data entry” (see [0028] – [0029], “create an APIT-based storage using key-value storage. A first data structure is a history map (map 1), which is a table where the key is the address in the volume... the history map can be expressed as: [0029] (Volume-Id, Address)->Sorted list of (Timestamp, Hash value) pairs,” [0033] – [0034], “system will add the key and the proper value to Map 1, 408. The list will then have a single entry containing the data hash and the current timestamp of the I/O,”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Escriva with the teachings of Wolfson because both Escriva and Wolfson are within the same field of endeavor of maintaining sharded objects and subsets of key value stores across a distributed system (see Wolfson, [0047], “create a scale-out architecture as there is just a need to divide ("shard") the key spaces and send each key space to a different key/value storage or host”; Escriva, [0035], [0088]).

	The combination further teaches 
at least one memory; 
at least one processor (see Escriva, [0054], “server,” [0080]); and 
a storage application executable by the at least one processor using the at least one memory to perform operations comprising: 
executing a first storage management process on a plurality of key data entries from the set of key data entries in the key data store, wherein the plurality of key data entries is configured in a timestamp order (see Escriva, [0020] – [0022], “managing dependencies between operations,” [0057], “multiple events...each dependent on a subset of others, that correspond to the each transaction is processed along a chain of servers,” [0099] – [0101], where processing first transaction event/operation among multiple dependent events/operations represents executing a first storage management process; see Wolfson, [0028] – [0029], “create an APIT-based storage using key-value storage. A first data structure is a history map (map 1), which is a table where the key is the address in the volume... the history map can be expressed as: [0029] (Volume-Id, Address)->Sorted list of (Timestamp, Hash value) pairs,” [0033] – [0035], “list...kept sorted, and ordered by timestamp,” [0045], represents plurality of key value store entries configured in timestamp order); 
tracking, using timestamps of key data entries forming the plurality of key data entries, a first progress value for the first storage management process (see Wolfson, [0028], [0033] – [0035], timestamp of referenced and accessed objects; Escriva, [0022], “tracks timing dependencies between actions that traverse multiple subsystems,” [0057], “tracks dependencies and provides time ordering,” [0080] – [0086], “Each server, when preparing transaction t.sub.x, checks for all concurrent transactions t.sub.c which have keys in common with t.sub.x. For each t.sub.c, a server makes an annotation in its local state that t.sub.x and t.sub.c need to be ordered with respect to each other. It also embeds metadata for t.sub.c into the "prepare" message for future members in the chain which contains the event id for t.sub.c and indicates which member of the chain where member/server embedding metadata into prepare message for future members/servers in the chain represents tracked first progress value); and 
verifying, using a second progress value for a second storage management process, at least one condition for the first storage management process, wherein completion of the first storage management process is based on a verification of the at least one condition for the first storage management process (see Escriva, [0080] - [0084], “When a transaction reaches this point, the server assumes the role of dictator, and inspects the metadata from the "prepare" message for t.sub.x,” [0087], Fig. 11, [0094] – [0103], “The protocol, then, concerns itself with correctly identifying overlapping transactions, determining happens-before relationships only between those operations that need to be serialized with respect to each other,” “a forward pass determines overlapping transactions, establishes happens-before relationships, and validates previous reads, while a backward pass either passes through an abort or commit response. Much like two-phase commit, the first phase validates the transaction before the second phase commits the result” and “The primary task of the forward phase is to ensure that a transaction is safe to be committed; that is, the reads it performed during the transaction and used as the basis for the writes it issued, are still valid,” [0135], “transaction commit uses a set of checks and writes to validate and apply a client's changes and reduces coordination where possible. The invention targets workloads that make use of key-value stores,” where inspection of prepare message from subsequent member/server in transaction chain represents verifying using a second progress value at least one condition for the first storage management process). 


For claims 2, 11, 20, the combination teaches wherein: 
the key data store is sharded across a plurality of databases (see Escriva, [0024], [0035], [0088], “Each data server is responsible for a subset of keys in the system, generally chosen using consistent hashing. Collectively, the storage servers hold all the data stored in the system. The data is sharded across servers so that each server is responsible for a fraction of the systems' data”); 
each key data entry of the set of key data entries further includes an original shard identifier (see Escriva, [0089], [0092], “which data is sharded across five storage servers. The replicated state machine (RSM) locally maintains metastate about cluster membership and the mapping from keys to servers,” [0098] – [0099], “crafting a chain of servers to contact for each transaction such that the chain identifies all overlapping transactions and enables operations to be sequenced” where identification of server for particular transaction represents original shard identifer); 
the first storage management process is configured to operate on a first shard (see Escriva, [0098] – [0101], where “chain for each linear transaction is uniquely determined by the keys...mapping each key to a server...of the underlying key-value store”); 
mapping each key to a server...of the underlying key-value store”); and 
the operations further comprise: 
determining, based on the original shard identifier in at least one key data entry associated with the first storage management process, the second storage management process (see Escriva, [0080] - [0084], “When a transaction reaches this point, the server assumes the role of dictator, and inspects the metadata from the "prepare" message for t.sub.x,” [0087], Fig. 11, [0094] – [0103], “The protocol, then, concerns itself with correctly identifying overlapping transactions, determining happens-before relationships only between those operations that need to be serialized with respect to each other,” “a forward pass determines overlapping transactions, establishes happens-before relationships, and validates previous reads, while a backward pass either passes through an abort or commit response. Much like two-phase commit, the first phase validates the transaction before the second phase commits the result” and “The primary task of the forward phase is to ensure that a transaction is safe to be committed; that is, the reads it performed during the transaction and used as the basis for the writes it issued, are still valid,” [0098] – [0103], [0135]); and 
querying, responsive to determining the second storage management process, for the second progress value (see Escriva, [0080] – [0084], [0098] – [0103]). 

For claims 3, 12, the combination teaches wherein: 
each key data entry of the set of key data entries further includes an original shard timestamp (see Escriva, [0089], [0092], “which data is sharded across five storage servers. The replicated state machine (RSM) locally maintains metastate about cluster membership and the mapping from keys to servers,” [0098] – [0099], “crafting a chain of servers to contact for each transaction such that the chain identifies all overlapping transactions and enables operations to be sequenced” where identification of server for particular transaction represents original shard identifier; see Wolfson, [0028], [0033] – [0035]); and 
the at least one condition includes a comparison between the original shard timestamp to the second progress value (see Wolfson, [0028], [0033] – [0035]; Escriva, [0080] - [0084], “When a transaction reaches this point, the server assumes the role of dictator, and inspects the metadata from the "prepare" message for t.sub.x,” [0087], Fig. 11, [0094] – [0103], “The protocol, then, concerns itself with correctly identifying overlapping transactions, determining happens-before relationships only between those operations that need to be serialized with respect to each other,” “a forward pass determines overlapping transactions, establishes happens-before relationships, and validates previous reads, while a backward pass either passes through an abort or commit response. Much like two-phase commit, the first phase validates the transaction before the second phase commits the result” and “The primary task where inspection of prepare message from subsequent member/server in transaction chain represents verifying using a second progress value at least one condition for the first storage management process). 

For claims 5, 14, the combination teaches wherein the operations further comprise:
executing the second storage management process, wherein: 
the first storage management process overlaps the second storage management process (see Escriva, Fig. 11, [0032], tracking execution of “overlapping transactions that have data items in common,” [0094]); and 
the at least one condition for the first storage management process is dependent on a progress state of the second storage management process; and 
tracking, using the timestamps of the key data entries, the second progress value for the second storage management process (see Escriva, Fig. 11, [0032], [0094] – [0098], “identifying overlapping transactions is critical for consistency because all of the operations involved in two overlapping transactions need to be ordered with respect to each other to ensure atomicity chain identifies all overlapping transactions and enables operations to be sequenced”). 

For claims 6, 15, the combination teaches wherein verifying the at least one condition includes: 
comparing the first progress value to the second progress value; 
determining, responsive to the second progress value exceeding the first progress value, the progress state to be met; 
returning, responsive to the progress state being met, a successful verification condition; and 
returning, responsive to the progress state not being met, an unsuccessful verification condition (see Escriva, [0080] – [0084], “When a transaction reaches this point, the server assumes the role of dictator, and inspects the metadata from the "prepare" message for t.sub.x,” [0087], Fig. 11, [0094] – [0103], “The protocol, then, concerns itself with correctly identifying overlapping transactions, determining happens-before relationships only between those operations that need to be serialized with respect to each other,” “a forward pass determines overlapping transactions, establishes happens-before relationships, and validates previous reads, while a backward pass either passes through an abort or commit response. Much like two-phase commit, the first phase validates the transaction before the second phase commits the result” and “The primary task of the forward phase is to ensure that a transaction is safe to be committed; that is, the reads it performed during the transaction and used as the basis for the 

For claims 7, 16, the combination teaches wherein: 
the first progress value corresponds to the timestamp of a most recently processed key data entry associated with the first storage management process (see Wolfson, [0028], [0033] – [0035], value corresponding to timestamp of most recently processed/entered key data entry; Escriva, [0022], “tracks timing dependencies between actions that traverse multiple subsystems,” [0057], “tracks dependencies and provides time ordering,” [0080] – [0086], “Each server, when preparing transaction t.sub.x, checks for all concurrent transactions t.sub.c which have keys in common with t.sub.x. For each t.sub.c, a server makes an annotation in its local state that t.sub.x and t.sub.c need to be ordered with respect to each other. It also embeds metadata for t.sub.c into the "prepare" message for future members in the chain which contains the event id for t.sub.c and indicates which member of the chain (the dictator) is responsible for ordering t.sub.x and t.sub.c,” [0133], Fig. 7, where member/server embedding metadata into prepare message for future members/servers in the chain represents tracked first progress value); and 
the second progress value corresponds to the timestamp of a most recently processed key data entry associated with the second storage inspects the metadata from the "prepare" message for t.sub.x,” [0087], Fig. 11, [0094] – [0103], “The protocol, then, concerns itself with correctly identifying overlapping transactions, determining happens-before relationships only between those operations that need to be serialized with respect to each other,” “a forward pass determines overlapping transactions, establishes happens-before relationships, and validates previous reads, while a backward pass either passes through an abort or commit response. Much like two-phase commit, the first phase validates the transaction before the second phase commits the result” and “The primary task of the forward phase is to ensure that a transaction is safe to be committed; that is, the reads it performed during the transaction and used as the basis for the writes it issued, are still valid,” [0135], “transaction commit uses a set of checks and writes to validate and apply a client's changes and reduces coordination where possible. The invention targets workloads that make use of key-value stores,” where inspection of prepare message from subsequent member/server in transaction chain represents verifying using a second progress value at least one condition for the first storage management process). 

replicated to provide fault-tolerance for node failures and partitions that affect less than a user-defined threshold of faults”). 

For claims 9, 18, the combination teaches wherein: 
each key data entry of the set of key data entries further comprises at least one property value including: 
at least one precondition value (see Escriva [0080] – [0088], [0098] – [0101], blank or empty value represents member has not visited or changed key value entry yet); and 
at least one postcondition value (see Escriva [0080] – [0088], [0098] – [0101], once key value entry has been referenced and updated, the post condition of prepare message or conditional value is set for other members to reference); and 
the first storage management process calculates, based on the at least one precondition value and the at least one postcondition value, a storage property (see Escriva [0016], “Multi-key transactions become significantly more powerful for these storage systems, where a transaction commits only if all of the conditions in the conditional operators are met,” [0080] – [0088], “Each server, when preparing transaction t.sub.x, checks for all concurrent transactions t.sub.c which have keys in common with t.sub.x” and “server must ensure that the metadata for t.sub.c into the "prepare" message for future members in the chain which contains the event id for t.sub.c and indicates which member of the chain (the dictator) is responsible for ordering t.sub.x and t.sub.c” [0101], “where the new value is blank if the transaction did not modify that object. The rest of its modifications are submitted as regular put operations. The conditional part of the "condput" is executed during the forward phase, and if any conditionals fail, the chain aborts and unrolls”).


Response to Amendments & Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENSEN HU/Primary Examiner, Art Unit 2169